
	
		II
		112th CONGRESS
		1st Session
		S. 2021
		IN THE SENATE OF THE UNITED STATES
		
			December 16, 2011
			Mr. Toomey introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To nullify certain regulations regarding the mandatory
		  replacement of certain traffic signs, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Stopping Intrusive Government Now
			 Act of 2011 or the SIGN Act of 2011.
		2.Elimination of Federal
			 mandates for traffic sign retroreflectivity
			(a)FindingCongress finds that it is the
			 responsibility of State and local governments to determine whether traffic
			 signs of the State and local governments should provide necessary levels of
			 retroreflectivity.
			(b)Prohibition on
			 standardThe Secretary of Transportation (referred to in this Act
			 as the Secretary) shall not promulgate, implement, or enforce a
			 minimum retroreflectivity level standard for a traffic control device that is
			 applicable to a State or local government.
			(c)Modification of
			 Manual on Uniform Traffic Control Devices for Streets and
			 HighwaysThe Secretary shall modify the Manual on Uniform Traffic
			 Control Devices for Streets and Highways, 2009 Edition (incorporated by
			 reference in part 655 of title 23, Code of Federal Regulations (as in effect on
			 the date of enactment of this Act)), to eliminate—
				(1)the minimum
			 retroreflectivity level standards for traffic control devices contained in
			 section 2A.08 of that Manual; and
				(2)the schedule for
			 the implementation of the standards contained in table I–2 of the
			 Manual.
				(d)RepealSection 406 of the Department of
			 Transportation and Related Agencies Appropriations Act, 1993 (Public Law
			 102–388; 106 Stat. 1564) is amended by striking to include— and
			 all that follows through (b) a standard and inserting to
			 include a standard.
			
